Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments have been fully considered and are persuasive. The previous rejections relying upon Parvataneni et al. (US 20200366733 A1).
However, Applicant’s argument do not apply to the combination of Lee et al. (US 20170195896 A1) in view of Nhu et al. (US 20180262594 A1). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-2, 4-11, 13-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20170195896 A1) in view of Nhu et al. (US 20180262594 A1).

Claim 1	Lee teaches a method, comprising:
implementing, by network devices of an application service layer network, a first policy for an application service that supports a customer application; (FIG. 1, ¶0017-¶0021, implementing a first unified policy supporting customer applications)
obtaining, by the network devices, first network performance data related to execution of an application service at the network devices; (FIG. 1, App 109, ¶0021, collecting performance data)
obtaining, by the network devices, second network performance data related to execution of the application service at the network devices; (¶0008, receiving user preference data related to application services)
generating, by the network devices and based on the first network performance data, a first model of an improved policy, (¶0024, generating a mobile policy, wherein the mobile policy is a first model for an improved policy, for example, a unified policy) wherein the first model alters an amount of reserved compute resources for the application service (¶0024, wherein the mobile policy alters the operation and so the reserved compute resources, e.g. limiting optimization with a frequency) to support the first policy for the customer application; (Examiner notes this is an intended use)
generating, by the network devices and based on the second network performance data, a second model of the improved policy, (¶0019, generating an algorithm based upon the user preference data) wherein the second model alters an amount of reserved compute resources for the application service (¶0019, for example, maximizing throughput for internet TV instead of laptops) to support the first policy for the customer application; (Examiner notes this is an intended use) and
generating, by a central network device, the improved policy for the customer application based on the first model and the second model. (FIG. 2. 203, ¶0034, generating a unified policy based on the user policy and the mobile policy)
network devices in a first edge cluster and a second edge cluster. 
Examiner notes that “network devices” would not require each network device to perform any of these steps nor would require that a network device be exclusive to a particular cluster.
From a related technology, Nhu teaches network devices in a first edge cluster and a second edge cluster. (FIG. 1, ¶0034, network devices in first edge cluster 165 and 170)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee to incorporate edge cluster techniques in order to more effectively organize related devices. 

Claim 2    	Lee in view of Nhu teaches Claim 1, and further teaches modifying a first policy (Lee, FIG. 2, step 202, ¶0028, modifying a management policy based on operational data) to: increase a latency requirement, (Lee, ¶0018, wherein the management policy is to improve the performance of the system, ¶0010, wherein the performance includes improving latency performance) decrease a minimum number of service instances dedicated to the customer application, or reduce required throughput by the application service. (Examiner notes that “to: increase a latency requirement, decrease a… or reduce required throughput by the application service”, comprises an intended use of the first policy, however these do not have patentable weight)

Claim 4	Lee in view of Nhu teaches Claim 1, wherein a policy includes one or more of a minimum latency requirement, (Lee, ¶0018, wherein the management policy is to improve the performance of the system, ¶0010, wherein the performance includes improving latency performance) a minimum number of service instances dedicated to the customer application, a memory reservation, or required throughput.

Claim 5	Lee in view of Nhu teaches Claim 1, and further teaches wherein the network performance data includes edge cluster performance data for the application service. (Lee, ¶0021, collecting performance data)

Claim 6	Lee in view of Nhu teaches Claim 1, and further teaches wherein the network performance data includes one or more of an access network performance data, a core network performance data, (Lee, ¶0021, collecting performance data) or customer application performance data. 

Claim 7	Lee in view of Nhu teaches Claim 1, and further teaches wherein network performance data includes location data or security data. (FIG. 2, step 201, ¶0027, wherein operation data includes security settings) 

Claim 8	Lee in view of Nhu teaches Claim 1, and further teaches receiving, by the central network device, the first model of the improved policy and the second model of the improved policy, (Lee, FIG. 2, ¶0033-¶0034, receiving the mobile and user policy) wherein generating the improved policy for the customer application comprises resolving conflicts between the first model and the second model. (Examiner notes that due to the claim not explicitly reciting any “conflicts,” resolving conflicts comprises a contingent limitation, i.e. resolving conflicts is contingent on the existence of conflicts, and as the method claim can function without any conflicts, this limitation does not have patentable weight)

Claim 9	Lee in view of Nhu teaches Claim 8, and further teaches sending, to a customer, a notification of the policy for the customer application.  (Lee, FIG. 2, step 204, ¶0034, transmitting the unified policy to the network device) 

Claim 10	Lee in view of Nhu teaches Claim 8, and further teaches storing the policy in a memory. (Lee, FIG. 2, step 204, ¶0034, receiving the transmitted unified policy by the network device; Examiner notes that is well-understood that data is stored within the memory of a device upon being received) 

Claim 11 is taught by Lee in view of Nhu as described in Claim 1.
Claim 13 is taught by Lee in view of Nhu as described for Claim 2.
Claim 14 is taught by Lee in view of Nhu as described in Claim 8.
Claim 15 is taught by Lee in view of Nhu as described for Claim 9.
Claim 16 is taught by Lee in view of Nhu as described for Claim 10. 
Claim 18 is taught by Lee in view of Nhu as described in Claim 1.
Claim 19 is taught by Lee in view of Nhu as described in Claim 8.
Claim 20 is taught by Lee in view of Nhu as described for Claim 10.

5.	Claims 3, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20170195896 A1) in view of Nhu (US 20180262594 A1) and in further view of Bhoj et al. (US 20190289058 A1).

Claim 3    	Lee in view of Nhu teaches Claim 1, but does not explicitly teach wherein generating the first model of the improved policy comprises applying machine learning to the first network performance data and performance metrics for the customer application.
From a related technology, Bhoj teaches generating a model of a policy comprises applying machine learning to network performance data and performance metrics. (FIG. 1, Policy Generator 124, ¶0078, generating a model of a policy by training a machine-learning model on metrics and performance data)


Claim 12 is taught by Claim 3 as Lee in view of Nhu and Bhoj.

Claim 17	Lee in view of Nhu in view of Lee teaches Claim 14, but does not explicitly teach wherein when generating the optimized policy for the customer application, the one or more processors further execute the instructions to:
apply machine learning to automatically resolve conflicts between the first model and the second model or incorporate non-conflicting features from the first model and the second model.
From a related technology, Bhoj teaches apply machine learning (FIG. 1, Policy Generator 124, ¶0078, generating a policy by training a machine-learning model on metrics and performance data) to automatically resolve conflicts between a first and a second model or incorporate non-conflicting features from the first model and the second model. (Examiner notes that “to automatically resolve conflicts…”, comprises an intended use of the model, however this use do not have patentable weight) 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the policies utilized in Lee in view of Nhu incorporate machine-learning as described in Bhoj in order to actively modify network behavior based on analytic data, thereby providing a more responsive and improved system. (Bhoj, ¶0002)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER PALACA CADORNA whose telephone number is (571)270-0584.  The examiner can normally be reached on M-F 10:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P CADORNA/Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442